Exhibit 99.1 FOR IMMEDIATE RELEASE NEWS RELEASE Contacts: Gregg Piontek, VP & CFO Newpark Resources, Inc. 281-362-6800 Ken Dennard, Managing Partner Karen Roan, SVP Dennard ■ Lascar Associates 713-529-6600 NEWPARK RESOURCES REPORTS 2 Mat rentals up 24% sequentially and 66% year over year THE WOODLANDS, TX – APRIL 24, 2014 – Newpark Resources, Inc. (NYSE: NR) today announced results for its first quarter ended March 31, 2014. Total revenues for the first quarter of 2014 were $242.8 million compared to $246.9 million in the fourth quarter of 2013 and $267.9 million in the first quarter of 2013. Income from continuing operations for the first quarter of 2014 was $11.7 million, or $0.13 per diluted share, compared to $10.5 million, or $0.11 per diluted share, in the fourth quarter of 2013, and $14.9 million, or $0.16 per diluted share, in the first quarter of 2013. Discontinued operations in the first quarter of 2014 included a $22.1 million gain, or $0.22 per diluted share, from the March 2014 sale of the Environmental Services business. Net income for the first quarter of 2014 was $35.0 million, or $0.36 per diluted share, which includes the gain on the sale. Paul Howes, Newpark’s President and Chief Executive Officer, stated, “We continue to see extremely strong demand in our mats rental business in the first quarter, with rental revenues reaching another quarterly record, up 24% sequentially and 66% year over year. In response to the strong demand, we continue to focus on expanding our mats rental fleet, including in the UK. The construction of our previously announced capacity expansion to meet the increasing demand is now underway. Revenues from our fluids systems segment were down slightly on a sequential basis, as the seasonal strength in Canada and recovery in the EMEA region were offset by declines in the U.S. market and Brazil. The majority of the U.S. decline was attributable to our December 2013 sale of our completions services business and lower proppant sales in West Texas. We continue to make significant progress with our Evolution® system, posting a record $48 million of revenues in the first quarter, surpassing the 2013 fourth quarter’s record by 40%, marking a meaningful shift from oil-based mud to water-based fluids and helping to improve our fluids margins. 1 “Looking forward, with the sale of our Environmental Services business now complete, we believe we are well positioned to capitalize on growth opportunities in both our global drilling fluids markets and our mats markets and enhance shareholder value,” concluded Howes. Segment Results The Fluids Systems segment generated revenues of $211.4 million in the first quarter of 2014 compared to $212.1 million in the fourth quarter of 2013 and $247.3 million in the first quarter of 2013. Segment operating income was $15.7 million (7.4% operating margin) in the first quarter of 2014 compared to $15.2 million (7.1% operating margin) in the fourth quarter of 2013, which included a $2.7 million gain on the sale of completion services business, and $22.6 million (9.1% operating margin) in the first quarter of 2013. The Mats and Integrated Services segment generated revenues of $31.4 million in the first quarter of 2014 compared to $34.9 million in the fourth quarter of 2013 and $20.6 million in the first quarter of 2013. Segment operating income was $13.4 million (42.6% operating margin) in the first quarter of 2014 compared to $15.2 million (43.7% operating margin) in the fourth quarter of 2013 and $8.5 million (41.2% operating margin) in the first quarter of 2013. CONFERENCE CALL Newpark has scheduled a conference call to discuss first quarter 2014 results, which will be broadcast live over the Internet, on Friday, April 25, 2014 at 10:00 a.m. Eastern Time / 9:00 a.m. Central Time. To participate in the call, dial 480-629-9835 and ask for the Newpark Resources conference call at least 10 minutes prior to the start time, or access it live over the Internet at www.newpark.com. For those who cannot listen to the live call, a replay will be available through May 9, 2014 and may be accessed by dialing (303) 590-3030 and using pass code 4676373#. Also, an archive of the webcast will be available shortly after the call at www.newpark.com for 90 days. Newpark Resources, Inc. is a worldwide provider of drilling fluids and temporary worksites and access roads for oilfield and other commercial markets. For more information, visit our website at www.newpark.com. 2 This news release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act that are based on management's current expectations, estimates and projections. All statements that address expectations or projections about the future, including Newpark's strategy for growth, product development, market position, expected expenditures and financial results are forward-looking statements. Some of the forward-looking statements may be identified by words like "expects," "anticipates," "plans," "intends," "projects," "indicates," and similar expressions. These statements are not guarantees of future performance and involve a number of risks, uncertainties and assumptions. Many factors, including those discussed more fully elsewhere in this release and in documents filed with the Securities and Exchange Commission by Newpark, particularly its Annual Report on Form 10-K for the year ended December 31, 2013, as well as others, could cause results to differ materially from those stated. These risk factors include, but are not limited to, our ability to execute our business strategy and make successful business acquisitions and capital investments, operating hazards inherent in the oil and natural gas industry, our international operations, the availability of raw materials and skilled personnel, the impact of restrictions on offshore drilling activity, our customer concentration and cyclical nature of our industry, our market competition, the cost and continued availability of borrowed funds, legal and regulatory matters, including environmental regulations, inherent limitations in insurance coverage, potential impairments of long-lived intangible assets, technological developments in our industry, and the impact of severe weather, particularly in the U.S. Gulf Coast. Newpark's filings with the Securities and Exchange Commission can be obtained at no charge at www.sec.gov, as well as through our website at www.newpark.com. 3 Newpark Resources, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, December 31, March 31, (In thousands, except per share data) Revenues $ 242,824 $ 246,925 $ 267,923 Cost of revenues 196,560 204,158 220,735 Selling, general and administrative expenses 25,523 24,112 22,451 Other operating income, net ) ) ) Operating income 20,757 22,343 24,861 Foreign currency exchange loss (gain) 54 737 ) Interest expense, net 2,920 3,229 2,520 Income from continuing operations before income taxes 17,783 18,377 22,709 Provision for income taxes 6,041 7,912 7,842 Income from continuing operations 11,742 10,465 14,867 Income from discontinued operations, net of tax 1,152 3,059 2,508 Gain from disposal of discontinued operations, net of tax 22,117 - - Net income $ 35,011 $ 13,524 $ 17,375 Income per common share -basic: Income from continuing operations $ 0.14 $ 0.12 $ 0.18 Income from discontinued operations 0.27 0.04 0.03 Net income $ 0.41 $ 0.16 $ 0.21 Income per common share -diluted: Income from continuing operations $ 0.13 $ 0.11 $ 0.16 Income from discontinued operations 0.23 0.03 0.02 Net income $ 0.36 $ 0.14 $ 0.18 Calculation of Diluted EPS: Income from continuing operations $ 11,742 $ 10,465 $ 14,867 Assumed conversion of Senior Notes 1,261 1,110 1,250 Adjusted net income from continuing operations $ 13,003 $ 11,575 $ 16,117 Weighted average number of common shares outstanding-basic 84,743 85,669 84,100 Add: Dilutive effect of stock options and restricted stock awards 1,674 1,738 1,572 Dilutive effect of Senior Notes 15,682 15,682 15,682 Diluted weighted average number of common shares outstanding 102,099 103,089 101,354 Diluted income from continuing operations per common share $ 0.13 $ 0.11 $ 0.16 4 Newpark Resources, Inc. Operating Segment Results (Unaudited) Three Months Ended March 31, December 31, March 31, (In thousands) Revenues Fluids systems $ 211,400 $ 212,069 $ 247,339 Mats and integrated services 31,424 34,856 20,584 Total revenues $ 242,824 $ 246,925 $ 267,923 Operating income (loss) Fluids systems $ 15,740 $ 15,158 $ 22,622 Mats and integrated services 13,373 15,228 8,480 Corporate office ) ) ) Total operating income $ 20,757 $ 22,343 $ 24,861 Segment operating margin Fluids systems % % % Mats and integrated services % % % 5 Newpark Resources, Inc. Consolidated Balance Sheets (Unaudited) March 31, December 31, (In thousands, except share data) ASSETS Cash and cash equivalents $ 130,187 $ 65,840 Receivables, net 276,082 268,529 Inventories 199,565 189,680 Deferred tax asset 11,750 11,272 Prepaid expenses and other current assets 15,034 11,016 Assets of discontinued operations - 13,103 Total current assets 632,618 559,440 Property, plant and equipment, net 227,050 217,010 Goodwill 93,781 94,064 Other intangible assets, net 23,870 25,900 Other assets 9,813 6,086 Assets of discontinued operations - 65,917 Total assets $ 987,132 $ 968,417 LIABILITIES AND STOCKHOLDERS’ EQUITY Short-term debt $ 15,759 $ 12,867 Accounts payable 88,328 88,586 Accrued liabilities 65,196 46,341 Liabilities of discontinued operations - 5,957 Total current liabilities 169,283 153,751 Long-term debt, less current portion 172,771 172,786 Deferred tax liability 26,235 27,060 Other noncurrent liabilities 11,288 11,026 Liabilities of discontinued operations - 22,740 Total liabilities 379,577 387,363 Commitments and contingencies Common stock, $0.01 par value, 200,000,000 shares authorized and 98,032,555 and 98,030,839 shares issued, respectively 980 980 Paid-in capital 507,820 504,675 Accumulated other comprehensive loss ) ) Retained earnings 195,349 160,338 Treasury stock, at cost; 11,904,275 and 10,832,845 shares, respectively ) ) Total stockholders’ equity 607,555 581,054 Total liabilities and stockholders' equity $ 987,132 $ 968,417 6 Newpark Resources, Inc. Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, (In thousands) Cash flows from operating activities: Net income $ 35,011 $ 17,375 Adjustments to reconcile net income to net cash provided by operations: Depreciation and amortization 10,287 10,954 Stock-based compensation expense 2,840 1,973 Provision for deferred income taxes ) 534 Net provision for doubtful accounts 173 208 Gain on sale of a business ) - Gain on sale of assets ) ) Change in assets and liabilities: Increase in receivables ) ) Increase in inventories ) ) Increase in other assets ) ) (Decrease) increase in accounts payable ) 4,179 Increase in accrued liabilities and other 18,142 4,747 Net cash provided by operating activities 3,594 15,240 Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of property, plant and equipment 754 213 Proceeds from sale of a business 89,167 - Net cash provided by (used in) investing activities 71,412 ) Cash flows from financing activities: Borrowings on lines of credit 47,562 71,102 Payments on lines of credit ) ) Other financing activities ) ) Proceeds from employee stock plans 34 3,808 Purchase of treasury stock ) - Net cash used in financing activities ) ) Effect of exchange rate changes on cash (6 ) ) Net increase (decrease) in cash and cash equivalents 64,347 ) Cash and cash equivalents at beginning of year 65,840 46,846 Cash and cash equivalents at end of period $ 130,187 $ 41,710 7 Newpark Resources, Inc Condensed Consolidated Statements of Operations 2013 Quarterly Results Following the first quarter 2014 sale of the Environmental Services business, the operating results of the Environmental Services segment have been reclassified to Discontinued Operations for all historical periods. The 2013 quarterly results below is provided for informational purposes, reflecting the discontinued operations reclassification of this business. (Unaudited) Three Months Ended (In thousands, except per share data) March 31, June 30, September 30, December 31, Revenues $ 267,923 $ 259,376 $ 268,132 $ 246,925 Cost of revenues 220,735 214,710 218,864 204,158 Selling, general and administrative expenses 22,451 23,248 23,846 24,112 Other operating income, net ) Operating income 24,861 21,596 25,645 22,343 Foreign currency exchange (gain) loss ) 475 975 737 Interest expense, net 2,520 2,802 2,728 3,229 Income from continuing operations before income taxes 22,709 18,319 21,942 18,377 Provision for income taxes 7,842 6,460 6,511 7,912 Income from continuing operations 14,867 11,859 15,431 10,465 Income from discontinued operations, net of tax 2,508 3,805 3,329 3,059 Net income $ 17,375 $ 15,664 $ 18,760 $ 13,524 Income per common share -basic: Income from continuing operations $ 0.18 $ 0.14 $ 0.18 $ 0.12 Income from discontinued operations 0.03 0.05 0.04 0.04 Net income $ 0.21 $ 0.19 $ 0.22 $ 0.16 Income per common share -diluted: Income from continuing operations $ 0.16 $ 0.13 $ 0.16 $ 0.11 Income from discontinued operations 0.02 0.04 0.04 0.03 Net income $ 0.18 $ 0.17 $ 0.20 $ 0.14 ### 8
